DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioga et al. (US PG Pub. 20160259383), hereinafter referred to as Shioga.
Regarding Claim 1, Shioga discloses a loop heat pipe comprising: 
an evaporator (23) configured to evaporate working fluid; 
a condenser (24) configured to condense the working fluid; 
a liquid pipe (26) which connects the evaporator and the condenser (shown in figure 6) and has a first pipe wall (shown in figure 7 as being the top most metallic layer (34)) and a second pipe wall which is opposed to the first pipe wall (shown in figure 7 as being the bottom most metallic layer (34)); 

a flow channel which is a space that is formed in the liquid pipe and guides the working fluid condensed by the condenser to the evaporator (34y, as shown in figure 7); and 
a vapor pipe (25) which connects the evaporator and the condenser and forms a loop together with the liquid pipe (shown in figure 6), wherein the porous body is disposed to be in contact with the first pipe wall (as shown in figure 7).
Regarding Claim 2, Shioga further discloses the flow channel (34y) is disposed to be in contact with the second pipe wall (as shown in figure 7).
Regarding Claim 3, Shioga further discloses the porous body (40) is in contact with the first pipe wall over its full length (shown in figures 6 and 7, wherein the porous body (36) extends from the condenser to the evaporator). 
Regarding Claim 4, Shioga further discloses the liquid pipe (26) has an injection inlet (34c) which is connected to the second pipe wall (shown in figure 6, wherein the inlet (34c) is connected to the pipe (26) that comprises the aforementioned second pipe wall) and through which the working fluid is injected (see Para. 105).
Regarding Claim 5, Shioga further discloses the porous body (36) is integrally formed with the first pipe wall (“materials of all of the metallic layers 34 are preferably the same in order to excellently bond the metallic layers 34 by the diffusion bonding”, Para. 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al. (US PG Pub. 20160259383) as applied in Claims 1-5 above in view of Duval (USP 6843308) hereinafter referred to as Duval.
Regarding Claim 6, although Shioga discloses that “the position of the porous body 36 in the liquid line 26 is not particularly limited” (Para. 70) and “a fine channel 34y through which the working fluid C flows is formed between the porous body 36 and the wall 34x, which makes it easier for the working fluid C to flow in the liquid line 26” (Para. 70), Shioga fails to disclose the second pipe wall is formed with at least one groove that communicates with the flow channel.
Duval, also drawn to a heat pipe having a capillary structure formed by metallic layers, teaches a second pipe wall (bottom sheet (2)) is formed with at least one groove (9) that communicates with a flow channel (shown in figure 1, wherein the groove it is possible to optimize its dimension perpendicular to the main surface of the sheet into which the capillary-constituting groove opens out.  This dimension is referred to as the ‘thickness’ of the capillary channel and it can be as small as needed.  Capillary pressure tends towards a maximum when the thickness of the capillary channel tends towards zero, and it is only ‘flat’ implementation that makes it possible to obtain the few microns (μm) or tens of microns that are required in order to be able to lift liquid through a great height” (col. 3 ll. 35-45) and “the dimension parallel to the main surface of the sheet determines the ‘width’ of the capillary channel.  It is the width of the capillary channel that determines its head loss and that thus makes it possible to obtain the liquid flow rate required.  The ‘flat’ disposition makes it possible to increase this width as much as necessary and thus makes it possible to obtain a large flow rate and large thermal power”, (col. 3 ll. 51-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Shioga with the second pipe wall being formed with at least one groove that communicates with the flow channel, as taught by Duval, the motivation being to decrease the resistance of the liquid being pumped through the heat pipe for an increase in heat transfer and an increased circulation rate or to fine tune the liquid flow rate through the heat pipe in order to provide the necessary heat transfer required by the heat source in order to avoid degradation or failure of the heat source.         
Regarding Claim 7, a modified Shioga further teaches the groove (9, as taught by Duval in the rejection of Claim 6) extends in an extension direction of the liquid pipe (shown in figures 1-2).
Regarding Claim 8, although Shioga discloses that “the position of the porous body 36 in the liquid line 26 is not particularly limited” (Para. 70) and “a fine channel 34y through which the working fluid C flows is formed between the porous body 36 and the wall 34x, which makes it easier for the working fluid C to flow in the liquid line 26” (Para. 70) and the liquid pipe (26) is configured by a plurality of metal layers that are stacked on one another (34, as shown in figure 7 of Shioga), Shioga fails to disclose each of the plural metal layers is formed with a groove.
Duval, also drawn to a heat pipe having a capillary structure formed by metallic layers, teaches a second pipe wall (bottom sheet (2)) is formed with at least one groove (9) that communicates with a flow channel (shown in figure 1, wherein the groove communicates the vertical flow channel that is situated throughout the stacked layers). Duval further states, “it is possible to optimize its dimension perpendicular to the main surface of the sheet into which the capillary-constituting groove opens out.  This dimension is referred to as the ‘thickness’ of the capillary channel and it can be as small as needed.  Capillary pressure tends towards a maximum when the thickness of the capillary channel tends towards zero, and it is only ‘flat’ implementation that makes it possible to obtain the few microns (μm) or tens of microns that are required in order to be able to lift liquid through a great height” (col. 3 ll. 35-45) and “the dimension parallel to the main surface of the sheet determines the ‘width’ of the capillary channel.  It is the width of the capillary channel that determines its head loss and that thus makes it possible to obtain the liquid flow rate required.  The ‘flat’ disposition makes it possible to increase this width as much as necessary and thus makes it possible to obtain a large flow rate and large thermal power”, (col. 3 ll. 51-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Shioga with the second pipe wall being formed with at least one groove that communicates with the flow channel, as taught by Duval, the motivation being to decrease the resistance of the liquid being pumped through the heat pipe for an increase in heat transfer and an increased circulation rate or to fine tune the liquid flow rate through the heat pipe in order to provide the necessary heat transfer required by the heat source in order to avoid degradation or failure of the heat source.         

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioga et al. (US PG Pub. 20160259383), hereinafter referred to as Shioga.



[AltContent: textbox (Flow Channel)]
[AltContent: arrow]
[AltContent: rect]
    PNG
    media_image1.png
    180
    642
    media_image1.png
    Greyscale

Shioga Figure 7

Regarding Claim 1, Shioga discloses a loop heat pipe comprising: 
an evaporator (23) configured to evaporate working fluid; 
a condenser (24) configured to condense the working fluid; 
a liquid pipe (26) which connects the evaporator and the condenser (shown in figure 4) and has a first pipe wall (shown in figure 7 as being the top most metallic layer (34)) and a second pipe wall which is opposed to the first pipe wall (shown in figure 7 as being the bottom most metallic layer (34)); 
a porous body (36) which is provided in the liquid pipe and is configured to guide the working fluid condensed by the condenser to the evaporator (shown in figure 7, see also Para. 82); 
a flow channel which is a space that is formed in the liquid pipe and guides the working fluid condensed by the condenser to the evaporator (portion of 34y being between the second top most metallic layer (34) and the second bottom most metallic layer (34), as shown in annotated figure 7); and 
a vapor pipe (25) which connects the evaporator and the condenser and forms a loop together with the liquid pipe (shown in figure 6), wherein the porous body is disposed to be in contact with the first pipe wall (as shown in figure 7).
Regarding Claim 9, Shioga further discloses the porous body (36) comprises: 
a first porous body (second top most metallic layer (34)) which is disposed to be in contact with the first pipe wall (shown in figure 7); and 
a second porous body (second bottom most metallic layer (34)) which is disposed to be opposed to the first porous body and to be in contact with the second pipe wall (shown in figure 7), and the flow channel is disposed between the first porous 
Regarding Claim 10, Shioga further discloses, wherein the porous body (36) further comprises a third porous body one end of which is connected to the first porous body and the other end of which is connected to the second porous body (the two middle metallic layers (34) as shown in figure 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL ALVARE/Primary Examiner, Art Unit 3763